DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving transaction data related to a user, receiving user records, comparing estimated transaction of the user with estimated transactions of other persons with similar transactional profiles, re-estimating the transactions of the user if the estimated transactions of the user is different than the transactions of other persons with similar transactional profiles by more than a determined threshold, determining maximum and minimum settlement amounts based on transaction data and user records, determining a proposed settlement amount, generating a user interface to display indicators (sliding bars) for user input to adjust and display the proposed settlement amount and/or proposed settlement term, transmitting the user interface, adjusting the proposed settlement amount based on user input according to the position of the sliding bar, wherein the adjustment of one of settlement amount or settlement term causes the adjustment of the other of settlement amount or settlement term, and the transmitting the proposed settlement amount when the user actuate a submit button and transmitting confirmed amount to the provider. In order words, the claim describes a process for determining maximum and minimum settlement amounts and determining a proposed settlement amount equal to or less than the maximum amount and equal to or more than the minimum amount, by adjusting the estimated transactions of the user if it is greater than a threshold when compared to similar profiles. That is, the claim describes the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships; and Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a server and a processor for carrying out the steps, a data store for storing information and GUI for displaying outcomes. The processor/server (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The data store perform only their basic function of storing information, which is common to all databases. The extranet limitations are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. These generic processor and extranet limitations are no more than mere instructions to apply the exception using generic computer component in a network environment.  The use of sliding bar (adjustable user input control) to vary parameters between lower and upper limits (minimum and maximum settlement amounts/earliest and latest final date), wherein the adjustment of one of settlement amount or settlement term causes the adjustment of the other of settlement amount or settlement term, and including a submission button are notoriously old and well known in HTML. These limitations are considered insignificant extra-solution activities. These are purely mathematical relationships represented in sliding bars. Accordingly, this additional element Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer and network components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of providing adjustable user input control, wherein the adjustment of one of settlement amount or settlement term causes the adjustment of the other of settlement amount or settlement term and a submission control, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that sliding bar is anything other than a generic sliding bar programmable with HTML and Imrey et al. (USPAP 20110178902) at paragraph 0184-0186, figs. 23C & D indicates that step of using sliding bars to submit a user desired choice within a lower and upper limits is well-understood, routine and conventional in the art (as they are here). In particular, Imrey discloses that sliding bar 2354 in conjunction with sliding bar 2353, may enable the user to vary amounts of monthly payments (e.g. $800) and receive a selected number of months over which the remainder is to be repaid (e.g. 10 months)(para. 0185). See also fig. 23D, element 2355, that shows a check box where the user can indicate an option selecting a fix amount of monthly payment and see how many months of repayment would be required. Furthermore, Czyzewski et al. (USPAP 20050234789) at para. 0042 indicates that given a settlement amount, a corresponding settlement term (final date) can be determined via well-known mathematical relationship. Similarly, given settlement term (final date), a corresponding a settlement amount can be determined via well-known mathematical relationship as well. Accordingly, a conclusion that these steps are well-understood, routine and conventional mathematical activity is supported under Berkheimer option 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 3-5 recite determining the proposed settlement term and wherein the second limits of the second adjustable input control are associated with a range of settlement terms, and wherein the change in the periodic settlement amount corresponds to the change in settlement term. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6-8, 10 recite that the settlement amounts are based on user’s profile, demographic data or outgoing/incoming transactions. These are part of data gathering step, so do not amount to supra.

Claims 9 and 11-12 recite comparing transactions with transactions of other persons with similar profiles, re-estimating the user’s transaction if the difference in the transaction is greater than a determined threshold.  These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claim 13 further recites aggregating amounts, determining transaction (min and max) amount based on the aggregated amount, and determining a proposed settlement amount related to the aggregated amount. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claims 14 and 15 recite data store storing information. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 16 is similarly rejected using the same rationale as claim 1, supra.

supra.

Claim 19 recites estimating outgoing transaction and wherein the settlement amounts are based on estimated outgoing transactions. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 20 is similarly rejected using the same rationale as claims 1, 3-15, supra.


Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
Applicant argues that the claimed features are not similar to any of the three groupings of abstract ideas enumerated in the 2019 PEG.
Examiner respectfully disagrees. As analyzed above, the claim features falls under the combination of “certain methods of organizing human activity” and “mathematical concept” groupings.
Applicant further argues that the claims integrate the abstract idea into a practical application that imposes a meaningful limitation on the claims.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imrey et al. (USPAP 20110178902) is as recited in the office action mailed on 4/19/2019 (see 0073, 0182, figs. 23A-C)
Flegel et al. (USPAP 20120130724) teaches comparing transactions of a user with transactions of other persons with similar transactional profiles, flagging the transaction as an anomaly if the transactions of the user is different than the transactions of other persons with similar transactional profiles by more than a determined threshold (0052, fig. 7E).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691